DETAILED ACTION
This Office Action is response to the application (17186286) filed on 2/26/21

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

I.	Claims 1-9 are drawn to A method, comprising:
confirming, by site launching equipment comprising a processor, installation of components of a base station, resulting in a confirmed installation;
based on the confirmed installation, facilitating, by the site launching equipment, integrating the base station into a communications network;
in response to the integrating, launching, by the site launching equipment, operation of the base station for a testing of performance of the base station, the testing resulting in a tested base station; and
activating, by the site launching equipment, the tested base station for use by authorized user equipment via the communications network. 

II.	Claims 12-17 are drawn to Network equipment, comprising:
transmitting, to network implementation equipment, information usable to confirm installation of components of the network equipment;
in response to the transmitting, receiving, from the network implementation equipment, confirmation data representing that the installation of the component has been confirmed by the network implementation equipment,
receiving, from the network implementation equipment, first instruction data representing a first instruction to integrate the network equipment into a telecommunications network,
receiving, from the network implementation equipment, second instruction data representing a second instruction to launch an operation of a transceiver used by the network equipment to test a performance of communicating with the network implementation equipment using the transceiver, and
based on test data generated by the network equipment representing a first assessment of the performance by the network equipment, and based on assessment data received from the network implementation equipment and representing a second assessment of the performance, deploying the network equipment for general use by mobile devices via the telecommunications network.

IIII.	Claims 18-20 are drawn to A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising:
based on an indication that base station equipment complies with a regulatory requirement for use in a mobile network, confirming that components of the base station equipment have been installed, wherein the confirming comprises comparing a specified installation parameter to a measured parameter determined for the base station equipment, and wherein the confirming results in a confirmed installation of the base station equipment;
based on the confirmed installation, facilitating commencing operation of the base station equipment to test a performance of the base station equipment, wherein a result of testing the performance is used to estimate a likelihood of an activation of the base station equipment for usage by user devices in the mobile network causing a defined adverse event; and
based on the likelihood being less than a defined threshold, facilitating activating the base station equipment for the usage in mobile network. 

Inventions I & II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility than subcombination II & III… the subcombination II has separate utility than subcombination I & III…. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday Thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415